Citation Nr: 1143359	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  06-16 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the cervical spine, including secondary to service-connected left hip, lumbar spine, and bilateral knee disabilities.

2.  Entitlement to service connection for degenerative joint disease of the right hip, including secondary to the service-connected left hip, lumbar spine, and bilateral knee disabilities.

3.  Entitlement to service connection for a bilateral shoulder disability, including secondary to the service-connected left hip, lumbar spine, and bilateral knee disabilities.

4.  Entitlement to an increased rating for left hip arthrosis, currently rated 20 percent disabling.

5.  Entitlement to an increased rating for degenerative joint disease of the lumbar spine, currently rated 20 percent disabling.  

6.  Entitlement to an increased rating for degenerative joint disease of the right knee, status post total right knee replacement, rated 20 percent disabling from March 16, 2005 through March 28, 2010, and currently rated 30 percent disabling from June 1, 2011 (a temporary total rating was in effect from March 29, 2010 through May 31, 2011).  

7.  Entitlement to a rating in excess of 10 percent for instability of the right knee, from March 16, 2005 through March 28, 2010.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from August 1972 to April 1974.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran was initially scheduled for a personal hearing before a Veterans Law Judge at the RO in November 2009.  However, he postponed the hearing date.  He testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2011.  A transcript of the proceeding is included in the claims folder.  In conjunction with the hearing, he submitted additional evidence with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2011).  

In a December 2008 rating decision, the RO granted entitlement to a total disability rating based on individual unemployability due to service-connected disabilities, effective October 15, 2008.  

The issues of entitlement to service connection for degenerative joint disease of the cervical spine and right hip, including secondary to service-connected left hip, lumbar spine, and bilateral knee disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

On September 8, 2011, prior to the promulgation of a decision in the appeal, the Board was informed by the Veteran in writing, and in testimony during a personal hearing, that a withdrawal of his appeal on the issues of entitlement to service connection for bilateral shoulder disability, including secondary to the service-connected left hip, lumbar spine, and bilateral knee disabilities, entitlement to an increased rating for left hip arthrosis, entitlement to an increased rating for degenerative joint disease of the lumbar spine, entitlement to an increased rating for degenerative joint disease of the right knee, status post total right knee replacement (rated 20 percent disabling from March 16, 2005 through March 28, 2010, 100 percent disabling from March 29, 2010 through May 31, 2011, and currently rated 30 percent disabling from June 1, 2011), and entitlement to a rating in excess of 10 percent for instability of the right knee, from March 16, 2005 through March 28, 2010, was requested.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for a bilateral shoulder disability, including secondary to the service-connected left hip, lumbar spine, and bilateral knee disabilities, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).  

2.  The criteria for withdrawal of an appeal of the issue of entitlement to an increased rating for left hip arthrosis, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).  

3.  The criteria for withdrawal of an appeal of the issue of entitlement to an increased rating for degenerative joint disease of the lumbar spine, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).  

4.  The criteria for withdrawal of an appeal of the issue of entitlement to an increased rating for degenerative joint disease of the right knee, status post total right knee replacement (rated 20 percent disabling from March 16, 2005 through March 28, 2010, 100 percent disabling from March 29, 2010 through May 31, 2011, and currently rated 30 percent disabling from June 1, 2011), by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).  

5.  The criteria for withdrawal of an appeal of the issue of entitlement to a rating in excess of 10 percent for instability of the right knee, from March 16, 2005 through March 28, 2010, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2011).  In the present case, the appellant submitted a signed statement dated in September 2011 and testified at his September 2011 videoconference hearing before the undersigned Veterans Law Judge that he wished to withdraw his appeal on the issues of entitlement to service connection for a bilateral shoulder disability, including secondary to the service-connected left hip, lumbar spine, and bilateral knee disabilities, entitlement to an increased rating for left hip arthrosis, entitlement to an increased rating for degenerative joint disease of the lumbar spine, entitlement to an increased rating for degenerative joint disease of the right knee, status post total right knee replacement, and entitlement to an increased rating for instability of the right knee.  (Hearing transcript, page 2).  Hence, there remain no allegations of errors of fact or law for appellate consideration on these matters.  Accordingly, the Board does not have jurisdiction to review the appeal on those issues and they are dismissed.  


ORDER

The appeal of the issue of entitlement to service connection for a bilateral shoulder disability, including secondary to the service-connected left hip, lumbar spine, and bilateral knee disabilities, is dismissed.  

The appeal of the issue of entitlement to an increased rating for left hip arthrosis is dismissed.  

The appeal of the issue of entitlement to an increased rating for degenerative joint disease of the lumbar spine is dismissed.  

The appeal of the issue of entitlement to an increased rating for degenerative joint disease of the right knee, status post total right knee replacement (rated 20 percent disabling from March 16, 2005 through March 28, 2010, 100 percent disabling from March 29, 2010 through May 31, 2011, and currently rated 30 percent disabling from June 1, 2011), is dismissed.  

The appeal of the issue of entitlement to a rating in excess of 10 percent for instability of the right knee from March 16, 2005 through March 28, 2010, is dismissed.  


REMAND

The Veteran has asserted that he is entitled to service connection for degenerative joint disease of the cervical spine and right hip, including secondary to the service-connected left hip, lumbar spine, and bilateral knee disabilities.  Although he was afforded VA examinations during the course of his appeal, the opinions provided on the cervical spine issue only addressed the question of causality between the neck disability and the Veteran's service-connected disabilities (see for example, the May 2005 and August 2008 VA examination reports).  At his hearing in September 2011, the Veteran emphasized that he was also alleging entitlement to service connection for the disability on a direct basis.  He testified that his duties required him to carry heavy equipment around his neck while he was climbing ladders, which lead to the development of degenerative joint disease of the cervical spine.  Additionally, in several VA examination reports it was concluded that the Veteran did not have a right hip disability, to include arthritis (see for example, the May 2005 and August 2008 VA examination reports).  However, in November 2010 VA treatment record, it was noted that a current X-ray showed mild degenerative joint disease of both hips.  

Consequently, the Board finds that the medical evidence is not sufficient upon which to decide the claims.  As such, the Board concludes that another VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2011).  The Veteran is advised that failure to report for a VA examination, without good cause, may have adverse consequences on his claim.  See 38 C.F.R. § 3.655 (2011).  

Finally, the Board notes that the Veteran's representative asserted at the September 2011 hearing that the most recent records in the Veteran's claims file were dated in 2009, and he requested that more recent documents be obtained from VA facilities in North Chicago, Milwaukee, and Madison.  The Board's review of the file reveals that there are VA treatment reports dated through March 2011 currently in the file.  Upon remand, ongoing VA medical records and any additional evidence to support the claim should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:  

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for arthritis of the right hip since March 2011, and degenerative joint disease of the cervical spine since his discharge from service.  After securing the necessary release, the RO should obtain these records, including VA outpatient treatment reports during the appeal period.  (Duplicate records should not be placed in the claims file).  

2.  After associating all outstanding records with the claims folder, schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of the claimed right hip and cervical spine disabilities.  The claims file must be made available to the examiner for review prior to the examination.  

The examiner must review the entire claims file in conjunction with the examination, including the Veteran's service treatment records and lay statements and testimony that he did not sustain a neck injury in service but that he experienced irritation and undue stress when he had to wear a heavy piece of equipment around his neck and climb ladders to perform his duties in service.  All studies or tests deemed necessary should be conducted.  After a thorough review of the Veteran's records including his service treatment records, and a full clinical evaluation, the examiner should answer the following questions and identify the basis upon which the opinion(s) are based:  

a.  Is at least as likely as not, (i.e., is there a 50/50 chance), that the Veteran has a chronic cervical spine disability (to include degenerative joint disease) that began in or is otherwise related to his active military service?
b. Is it at least as likely as not, (i.e., is there a 50/50 chance), that the Veteran has degenerative joint disease of the right hip that began in or is otherwise related to his active military service; or is proximately due to, or aggravated by, service-connected left hip, lumbar spine, and bilateral knee disabilities.  If aggravation is found, the examiner should address the baseline level of disability before it was aggravated by any service-connected disability.  

If the requested opinion(s) cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative, including noting whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.  

3.  After the development requested above has been completed to the extent possible, review the record and readjudicate the claims for entitlement to service connection for degenerative joint disease of the cervical spine and the right hip on a direct basis and secondary to the service-connected left hip, lumbar spine, and bilateral knee disabilities.  If the benefits sought on appeal are not allowed, the Veteran and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


